Citation Nr: 1140209	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-28 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee (hereinafter, "left knee disorder").

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee (hereinafter, "right knee disorder").

3.  Entitlement to an initial rating in excess of 10 percent for a low back disorder.

4.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to August 2005, with service in Iraq from June 2004 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional office (RO) in New York, New York, which, in pertinent part, established service connection for disabilities of both knees, the back, and external hemorrhoids.  Initial ratings of 10 percent were assigned for the knee disabilities, while a noncompensable (zero percent) rating was assigned for the hemorrhoids and the back disability, all of which were effective from August 25, 2005.  The Veteran appealed, contending that higher ratings were warranted.  He did not disagree with the effective date assigned for the establishment of service connection.  Pursuant to the August 2007 statement of the case, the disability rating for the back disorder was increased to 10 percent effective from August 25, 2005.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In February 2010, the Board remanded this case for further development to include obtaining outstanding treatment records, and according the Veteran new examinations of the service-connected disabilities that are the subject of this appeal.  Additional records were obtained, and new VA medical examinations were accorded to the Veteran in May and June 2010.  For the reasons detailed below, the Board finds that only the examination of the Veteran's service-connected low back disorder is adequate for resolution of this case.  All other development directed by the Board's remand regarding the back claim appears to have been accomplished.  

For the reasons addressed in the REMAND portion of the decision below, the Veteran's knee and hemorrhoids claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue adjudicated by this decision have been completed.

2.  The Veteran's service-connected low back disorder is manifested by complaints of pain and flare-ups; evidence of muscle spasm or guarding severe enough to result in abnormal spinal contour; and evidence of forward flexion of the thoracolumbar spine limited between 30 and 60 degrees of forward flexion.

3.  The Veteran's service-connected low back disorder is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis of the spine; associated neurologic impairment; or incapacitating episodes as defined by VA regulations having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a rating of no more than 20 percent for the Veteran's service-connected back disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes, however, that the Veteran's appeal is from disagreement with the initial ratings assigned for his service-connected disabilities of both knees, back, and hemorrhoids.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does note that VCAA-compliant notification was sent to the Veteran via letters dated in December 2005, March 2006 and June 2008.  

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding his back disorder claim.  Various medical records were obtained and considered in conjunction with this appeal.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the April 2009 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence documenting symptomatology of his service-connected low back disorder that is not already demonstrated by the evidence of record.

With respect to the aforementioned April 2009 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover, the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the April 2009 Board hearing.  

The Board further notes that the Veteran was accorded VA medical examinations in December 2005, January 2006, and June 2010 which included findings as to the symptomatology of the of the service-connected back disorder that is consistent with the treatment records and relevant rating criteria.  No prejudice or inaccuracies are demonstrated with respect to these examinations, nor has the Veteran indicated that his back disorder has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Initially, the Board acknowledges that the Veteran's service-connected back disorder is manifested by complaints of pain.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating these disabilities.  However, the issue is whether the complaints of pain will result in additional functional impairment to the extent necessary so as to warrant a higher rating.  As detailed below, repetitive testing was conducted on VA medical examination in order to determine the extent of impairment during flare-ups.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

Initially, the Board finds that the Veteran does satisfy the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, there is evidence of muscle spasm or guarding severe enough to result in abnormal spinal contour; and evidence of forward flexion of the thoracolumbar spine limited between 30 and 60 degrees of forward flexion.  For example, the December 2005 VA general medical examination noted that his low back was manifested, in part, by muscle spasms.  The subsequent January 2006 VA medical examination noted that he had muscle spasm at the left lumbar sacral paraspinals, and that he had abnormal spinal contour in the form of mild levoscoliosis.  In addition, a private medical evaluation of the Veteran's back in November 2008 showed flexion to 60 degrees, and the record consistently notes flare-ups of pain.

The Board acknowledges that other evidence of record does not consistently show the same symptomatology, particularly in regards to range of motion.  Also, the June 2010 VA medical examination noted that, on inspection, the Veteran had normal spinal curvatures, and that he walked with a normal gait.  Nevertheless, as detailed in the preceding paragraph, there has been evidence of some of the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, as well as flare-ups due to pain which require consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the most recent examination, the Veteran reported that he had flare-ups two to three times per week that could last the rest of the day or into the next day and sometimes the pain was such that he could barely move.  The Board finds such lay evidence competent and probative as to the symptoms the Veteran experiences and the severity of those symptoms.  In addition, the Board has no reason to doubt the Veteran's credibility in that regard.  Moreover, the Board reiterates the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Consequently, the Board finds the Veteran is entitled to rating of 20 percent for his service-connected low back disorder.

The Board further finds that the Veteran's service-connected low back disorder is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or ankylosis of the spine.  For example, the January 2006 VA medical examination showed forward flexion to 90 degrees, with pain beginning at 80 degrees; extension to 30 degrees, with pain at 30 degrees; and left and right lateral flexion and rotation within normal limits bilaterally, although pain was noted at 30 degrees except for left lateral flexion.  As already noted, the private November 2008 evaluation showed forward flexion to 60 degrees.  The more recent June 2010 VA medical examination showed forward flexion to 80 degrees, with pain at end of range; extension to 20 degrees with pain at end of range; bilateral lateral flexion and rotation to 30 degrees, with no complaint of pain.  Further, no additional functional loss was noted after 3 repetitions.  Nothing in the treatment records nor the December 2005 VA general medical examination otherwise indicates the requisite limitation of motion necessary for a rating in excess of 20 percent, even when taking into account his complaints of pain.  At no point in time to include upon repetitive use, did the evidence show that the Veteran's limitation of motion was to 30 degrees or less.  Moreover, the examiner in 2010 noted that he could not opine as to any additional limitations outside the clinical setting without resorting to speculation.  Further, the Board notes that the Veteran has never been diagnosed with ankylosis of the spine.  In fact, the June 2010 VA examination specifically noted that there was no evidence of ankylosis or fixed deformities.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximates the criteria for a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board acknowledges that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of separate rating(s) when there is associated objective neurologic abnormalities.  However, no neurologic impairment was demonstrated on either the January 2006 or June 2010 VA medical examinations.  Therefore, assignment of such separate rating(s) is not warranted in this case.

In regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds that the Veteran's service-connected low back disorder is not manifested by incapacitating episodes as defined by VA regulations having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board notes that the January 2006 VA medical examination of the spine actually indicated that disc disease was not an issue.  In any event, it also indicated that the Veteran had had no incapacitating episodes in the past 12 months.  Similarly, the more recent June 2010 VA medical examination noted that in the past 12 months there had been no incapacitating episodes requiring physician prescribed bed rest.  Nothing in the treatment records nor December 2005 VA general medical examination otherwise indicates incapacitating episodes that would warrant a rating in excess of 20 percent under this Formula.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected low back disorder.

In making the above determinations, the Board considered the applicability of "staged" ratings for the Veteran's service-connected low back disorder.  However, the record indicates that the symptomatology of this disability has been consistent throughout the pendency of this appeal; i.e., there were no distinctive period(s) where the back disorders met or nearly approximated the criteria for evaluation(s) in excess of 20 percent.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board concurs with the RO's determination that extraschedular ratings is not warranted in this case.

Under Thun v. Peake, 22 Vet. App. 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the record reflects the symptomatology of the Veteran's service-connected back disorder consists of complaints of pain, flare-ups, spasms, levoscoliosis and limitation of motion.  This symptomatology was considered above in assigning the 20 percent evaluation pursuant to the current schedular criteria.  The record does not indicate that he has been hospitalized for this disabilities during the pendency of this case, although as noted by the June 2010 VA spine examination he had a flare-up of pain that required an emergency room visit in April 2007.  Although the Board acknowledges the back disorder has caused some degree of occupational impairment, the impairment is adequately compensated by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).
For these reasons, the Board has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, it does not appear the Veteran has contended he is entitled to a TDIU, nor is such a claim reasonably raised by the record.  In fact, the Board notes that the June 2010 VA medical examinations reflect the Veteran is currently employed as a physical trainer.  Although he has had problems at work due to his service-connected disabilities, the Board has already determined that the level of occupational impairment attributable to the service-connected back disorder is adequately reflected by the current schedular rating.  Therefore, no further discussion of a TDIU is warranted in this case.


ORDER

Entitlement to a rating of no more than 20 percent for service-connected low back disorder is granted, subject to the law and regulations regarding the payment of monetary benefits.

REMAND

Initially, the Board acknowledges that the Veteran was accorded a VA medical examination of his hemorrhoids in May 2010 and of his knees in June 2010, pursuant to the February 2010 remand directives.  However, as detailed below, the Board finds that these examinations are inadequate for resolution of these claims.  

With respect to the Veteran's knee claims, the Board notes that the criteria for evaluation of the knee and leg include Diagnostic Code 5257, which provides slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  In this case, the June 2010 VA medical examination noted that in terms of stability that there was abnormal motion on varus and valgus stress at neutral and 30 degrees of flexion, but there was no abnormal motion on anterior and posterior or stress at 30 and 90 degrees of flexion.  

In view of the foregoing, it appears that the June 2010 VA examination was indicating that there was lateral instability of the knees.  This is of particular importance not only in regard to the specific criteria of Diagnostic Code 5257, but because General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel  stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel  subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 ; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa. 

Despite the foregoing, it is unclear from the actual wording of the June 2010 VA examination whether the Veteran does have recurrent instability and/or subluxation of the knees, and, if so, the extent thereof.  Consequently, the Board must find this examination is inadequate for rating purposes.

Similarly, as noted by the Veteran's accredited representative in a May 2011 statement, the May 2010 VA examination of the Veteran's hemorrhoids first stated that rectum exam revealed some external hemorrhoids, very red at the 6 o'clock position, then stated that no external hemorrhoids were found on exam.  Impression and diagnosis was only of internal hemorrhoids.  Given this apparent contradiction as to whether the Veteran does or does not have external hemorrhoids, the Board must find that this examination is also  inadequate for rating purposes.

The Court has held that, where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall, supra.  In addition, the Court has also held that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In view of the foregoing, the Board must find that the February 2010 remand directives have not been complied with, and, as such, the case must be remanded again in order to ensure the Veteran is accorded an adequate examination of his service-connected knee disorders and hemorrhoids.  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further finds that any outstanding treatment records regarding the Veteran's knees and hemorrhoids should be obtained while this case is on remand.
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from May 2010.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his knees and hemorrhoids since May 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  Obtain VA medical records pertaining to the Veteran that date from May 2010.  

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his hemorrhoids.  The claims folder should be made available to the examiner for review before the examination.

4.  The Veteran should also be afforded an examination to evaluate the current nature and severity of his service-connected knee disorders.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Moreover, the examiner should also comment upon the presence of any recurrent subluxation and/or instability of the knees.  The examiner should specifically indicate in the examination report whether or not the Veteran has instability of the knees and if so the severity thereof, i.e., slight, moderate or severe.  The examiner should also explain what the findings mean in the 2010 examination report that there is abnormal motion on varus and valgus stress at neutral and 30 degrees of flexion, but there was no abnormal motion on anterior and posterior or stress at 30 and 90 degrees of flexion.  Are these findings indicative of instability and is so how severe is the instability?

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


